ON REHEARING
In brief in support of its application, the plaintiff (bank), through able counsel, contends the following paragraph in our original opinion is not factually correct.
“Turner signed the note only on the front although there is space for the borrower’s signature on the reverse side.”
This court has re-examined the note and, quite frankly, we do believe there is “space for the borrower’s signature on the reverse side.” However, in deference to counsel, the questioned paragraph is deleted and the following is substituted therefor.
Turner signed the note only on the front although, while not a paragon of clarity, there appears to be space on the reverse side for the borrower's signature.
Opinion extended. Application for rehearing overruled.
All the Judges concur.